Citation Nr: 0802374	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  02-01 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for generalized arthritis 
as secondary to cold exposure and/or episodes of gonorrhea 
which occurred during military service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO.  At that time 
the issue under consideration was whether new and material 
evidence had been submitted to reopen a claim of service 
connection for generalized arthritis.  By its June 2001 
decision, the RO determined that the veteran had failed to 
submit new and material evidence in order to reopen the prior 
denied claim.

By a January 2006 decision and remand action, the Board 
granted reopening of the veteran's claim of service 
connection for generalized arthritis as attributable to cold 
injury and/or episodes of gonorrhea during service, and it 
remanded the case for further development.  That development 
has been accomplished, and the case has been returned to the 
Board for further consideration.

The veteran testified at a hearing held at the RO during May 
2002 before a decision review officer.  He also testified at 
a hearing held in Washington, D.C., during October 2005 
before the undersigned Board member.  


FINDINGS OF FACT

The veteran's generalized arthritis is not attributable to 
any injury or disease in service.


CONCLUSION OF LAW

Generalized arthritis was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim to reopen, the RO sent 
him a letter in April 2001 notifying him of the need for new 
and material evidence in order to reopen the prior denied 
claim, which was sent prior to the RO's June 2001 decision.  
The Board acknowledges that the letter did not comply with 
all the notice required by the VCAA.   In connection with the 
veteran's claim of service connection, a VCAA notice letter 
was sent in January 2006, after the Board's January 2006 
decision which granted reopening of the veteran's claim.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that he had.  In a 
September 2006 letter to the veteran, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.

In the present case, the veteran's application to reopen was 
filed during June 2000, before enactment of the VCAA in 
November 2000.  Any defect in the notice sent in April 2001 
has been cured by the Board's January 2006 decision in which 
reopening of the veteran's prior denied claim of service 
connection was granted.  In this case, consideration of the 
veteran's claim of service connection was essentially a 
downstream issue, to be considered after a decision was made 
on the issue of reopening.  With regard to the issue of 
service connection, VA has taken the proper action in 
accordance with 38 U.S.C.A. § 5104.  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA 
examinations relating to his claim of service connection for 
generalized arthritis during June 2003 and September 2006.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).

The veteran contends that his multi-site arthritis is due to 
cold exposure when he was stationed in Germany, and/or to 
episodes of gonorrhea which he had in service.  At the 
October 2005 hearing, he testified about incidents in which 
he was exposed to extreme cold when he was stationed in 
Germany, including a primary incident on a trip from 
Nuremburg to the Black Forest where he was so cold that he 
had to be thawed out and could not move for several days.  He 
also testified that he felt his arthritis was also caused by 
having had gonorrhea when he was in service.  

The veteran filed a letter dated in September 2000 from a 
doctor at the Detroit VAMC, Dr. M.B.E., who stated that the 
veteran had been his patient for many years, starting more 
than 10 years ago.  He noted that the veteran's problems 
included, among others, chronic arthritis primarily with pain 
in his knees, wrists, and elbows.  The pain was chronic, 
caused instability, and he had not worked since 1983.  The 
veteran had reported that the onset of his arthritis was in 
the early 1960s, after a 1961 incident when he was stationed 
in Germany and he drove an army vehicle from Nuremberg to the 
Black Forest in 20 degree below zero weather, had to be 
thawed out before he could be moved, and took him several 
days to recover.  The veteran reported that his arthritic 
pain began shortly after this incident, primarily in his 
hands and elbows.  Dr. M.B.E. concluded that the veteran had 
been disabled since 1983.  He suffered a cold injury in 1961, 
and had had arthritic complaints since.  His wrists were 
swollen, and had decreased range of motion.  His elbows 
seemed less affected, but his knees were swollen bilaterally 
with small effusion and crepitus.  He opined that the 
veteran's arthritis may have had its onset during his time in 
service.  

At a VA compensation and pension examination of the veteran's 
joints conducted by Dr. M.S. during June 2003, the veteran 
reported that he had retired from his job in 1980 on medical 
disability because of his knee and back trouble.  He 
complained of fairly constant pain in both knees which 
prevented him from walking or standing for a long distance.  
He said that currently all parts of his body were sore.  X-
rays of both knees were essentially normal.  The veteran 
stated that beginning in 1970 he started in have aching in 
his back, arms, and all over, but for the last few years the 
pain was only in his knees.  He reported that he had had 
gonorrhea three times while in service.  X-rays of the 
cervical spine revealed evidence of spondylosis at C4-C5, and 
C5-C6.  X-rays of both hands were normal.  A blood 
examination report was negative for rheumatoid arthritis.  
Dr. M.S. diagnosed the veteran with a history of pain in both 
knees and other parts of the body.  Both hands and knees were 
currently normal.  Cervical spine x-ray revealed mild 
degenerative spondylosis.  The Blood examination report was 
negative for rheumatoid arthritis and the sedimentation rate 
was slightly up.  He opined that the veteran's complaints of 
pain in both knees and hands, and arthritis in the cervical 
spine, were not due to gonorrhea in service.

The veteran underwent another VA compensation and pension 
examination of his joints during September 2006 with K.C.B., 
an Advanced Practice Registered Nurse, who stated she had 
reviewed the claims file and the veteran's medical records.  
She conducted a very thorough examination of the veteran's 
joints, including the obtaining of several x-rays.  The 
examiner noted in her report that private medical records 
showed that the veteran had complained of continuous and 
chronic lower back and left knee pain since November 1979 and 
July 1979, respectively.  In January 1980 he attributed these 
complaints to work injuries.  At an April 1979 neurological 
evaluation, the veteran reported that he had been in a motor 
vehicle accident during 1968, and was in a coma for three 
days.  He had a prior surgical history of repair of a 
ruptured diaphragm due to an auto accident in 1957.  He had 
also had an arthroscopy of a knee (side unknown) during 
October 1983.  She noted that the veteran's service medical 
records were silent as to any treatment for cold injury 
arthritis, and that the veteran was treated for gonorrhea in 
May 1963, October 1964, and December 1964.  His January 1965 
separation examination was normal.

The examiner noted that a VA treatment note in November 2002 
showed that the veteran gave a history of joint pain which 
began in his knees since the 1970's.  He later developed 
symptoms in his back and wrists, and also had pleurisy from 
1995 and later.  He reported three episodes of gonococcal 
uretheritis which he related to the onset of his symptoms.  
That examiner diagnosed osteoarthritis, but could not rule 
out rheumatoid arthritis or reiter's syndrome based on the 
veteran's history and examination.  

At the current September 2006 examination, the veteran 
reported that he had pain all over which had started in 1968 
which started in his arms and had started settling in his 
joints during 1965.  He reported that he currently had pain 
in his knees and lower back.  Since his radiation treatments 
for prostrate cancer, he currently had pain in his hips, 
arms, shoulders and hands.  He was unable to state why this 
was related to cold exposure.

Based on x-rays and her examination of the veteran, the 
examiner diagnosed that the veteran's right hand was normal; 
he had minimal age related degenerative joint disease of the 
proximal interphalangeal joint on the ring finger, left hand; 
the elbows were normal bilaterally; there was mild age 
related degenerative joint disease of the shoulder 
acromioclavicular joints; there was post-traumatic arthritis 
of the lumbar spine with grade I spondylolisthesis of L5 on 
S1; and there was minimal age related osteoarthritis of the 
hips bilaterally.
The June 2006 examiner opined that any of the veteran's 
disabilities were less likely as not (less than a 50/50 
probability) caused by or as a result of cold injury during 
service.  She reasoned that, if the veteran's given history 
was true, he suffered from cold exposure in service, but he 
had no identifiable cold injury due to this exposure.  He did 
have some degenerative changes of the proximal 
interphalangeal joint on the left ring finger, bilateral 
acromioclavicular joints, bilateral hips, and post-traumatic 
arthritis of the lumbar spine with grade I spondylolisthesis 
of L5 on S1.  All of those changes were best explained in the 
context of the veteran's age, history of heavy labor as a 
truck mechanic, his severe obesity since April 1, 2002, his 
motor vehicle accident in 1968, and his multiple documented 
workplace injuries.  She noted that all of these events 
occurred after active duty.

The June 2006 examiner also opined that any disability was 
not caused by or as a result of gonorrhea on active duty.  
She reasoned that, although the veteran had gonorrhea on more 
than one occasion while on active duty, he had been treated 
with the appropriate antibiotic regimen, and there was no 
evidence that he had continued to suffer from gonorrhea.  She 
again noted the degenerative changes that the veteran had, as 
detailed above.  She again noted that all of those changes 
were best explained in the context of the veteran's age, 
history of heavy labor as a truck mechanic, his severe 
obesity since April 1, 2002, his motor vehicle accident in 
1968, and his multiple documented workplace injuries, all of 
which had occurred after active duty.  She went on to note 
that the veteran had no signs or symptoms of septicemia or 
indeed of septic joint disease as would be the expected 
presentation for one suffering from arthritis due to 
gonorrhea.  The veteran related no history consistent with 
septic joint disease due to gonorrhea, nor any treatment 
consistent with that illness.  The clinical testing also was 
not consistent with septic joint arthritis due to gonorrhea.  
The veteran related no other signs or symptoms of late 
effects of gonorrhea or its treatment.  None of these were 
seen on a physical examination performed with specific 
attention to those effects.

At the October 2005 hearing, the veteran testified about his 
exposure to extreme cold during a three hour trip from 
Nuremburg to the Black Forest, and during another trip away 
from Nuremburg shortly after the first one.  He testified 
that, after those events, he did not experience any problems 
with tingling in his toes, pain, aching, or discoloration, 
and he did not have problems with arthritis until about ten 
years after his March 1965 discharge from service.  He noted 
that VA training letters had discussed that symptoms of cold 
injury could appear years later.  He also testified that no 
doctor had given him an opinion that his arthritis was 
related to cold exposure in service.  He did not testify 
about his injuries from motor vehicle accidents and work 
injuries that occurred after service.  The Board notes that 
review of the veteran's service medical records shows no 
treatment for a cold injury in service, although he was 
treated for gonorrhea on three different occasions.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for generalized arthritis as due to 
either cold exposure or gonorrhea.  The primary new evidence 
on which the veteran has relied to establish service 
connection is the September 2000 opinion letter from Dr. 
M.B.E. who opined that the veteran's arthritis may have had 
its onset during his time in service.  In that letter, Dr. 
M.B.E. noted that the veteran reported he dated his arthritis 
to the early 1960's, and that the arthritic pain had started 
shortly after the trip incident in Germany where he said he 
was exposed to extreme cold.  The Board notes that Dr. 
M.B.E.'s letter opinion is clearly based entirely on the 
veteran's own report of his history (which the Board notes is 
contrary to the veteran's testimony discussed above to the 
effect that he did not experience immediate symptoms of 
exposure to cold in service, and his arthritis did not start 
until about 10 years after service).  While he may have had 
access to some of the veteran's medical records, Dr. M.B.E. 
did not state that he had reviewed the veteran's medical 
records, nor did he have the veteran's claims file to review 
at that time.  Dr. M.B.E.'s opinion was also speculative 
using the words "may have had its onset" without providing 
any detailed rationale for his opinion.  Therefore, the Board 
has accorded less weight to the opinion of Dr. M.B.E. in 
arriving at its decision.  

While it is unclear whether Dr. S.M. had the claims file to 
review at his June 2003 examination of the veteran, he did 
give a definitive opinion that the veteran's complaints of 
pain in both knees and hands, and arthritis in the cervical 
spine, were not due to gonorrhea in service.  The Board is 
further persuaded in its decision by the thorough examination 
and opinions with detailed rationales provided by K.C.B., the 
examiner in September 2006, who evidenced that she had done a 
complete review of the claims file, the veteran's medical 
records, and his service medical records.  She attributed the 
veteran's multi-site degenerative changes, not to cold injury 
or gonorrhea in service, but directly to the veteran's age, 
history of heavy labor as a truck mechanic, his severe 
obesity since April 1, 2002, his motor vehicle accident in 
1968, and his multiple documented workplace injuries, all of 
which occurred after active duty.

Although the veteran asserts that his difficulties with 
multi-site arthritis are due to exposure to cold and/or 
gonorrhea in service, the record does not establish that he 
has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection, and it must be denied.


ORDER

Service connection for generalized arthritis as secondary to 
cold exposure and/or episodes of gonorrhea is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


